—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Flaherty, J.), rendered June 8, 1999, convicting him of attempted robbery in the first degree (two counts), robbery in the third degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his guilt of attempted robbery in the first degree and robbery in the third degree is unpreserved for appellate review (see, People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The evidence introduced at trial established that the defendant attempted to rob two of the complainants with what could reasonably be perceived as a firearm, and forcibly stole money from the third complaint (see, Penal Law §§ 110.00, 160.15 [4]; § 160.05; People v Lopez, 73 NY2d 214; People v Robinson, 170 AD2d 702; People v Brown, 160 AD2d 172). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Ritter, J. P., S. Miller, Luciano and Crane, JJ., concur.